COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 THE STATE OF TEXAS,                          §              No. 08-17-00035-CV

                       State,                 §                 Appeal from the

 v.                                           §               243rd District Court

 ERLINDA LUJAN,                               §            of El Paso County, Texas

                        Appellee.             §              (TC# 20160D05527)

                                           §
                                         ORDER

       The Court has this day considered the State’s motion for stay of trial court proceedings

pursuant to Tex. Crim. Proc. Code Art. 44.01(e), and concludes the motion should be

GRANTED. Therefore, the 243rd District Court is directed to stay all proceedings in cause

number 20160D05527, styled Erlinda Lujan v. The State of Texas, pending disposition of this

appeal or further order of this Court.

       IT IS SO ORDERED this 10th day of February, 2017.


                                           PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.